DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 10/06/2021.
Claims 1 – 20 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 05/06/2022 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the unallocated item” in the “receive” limitation. There is insufficient antecedent basis for this limitation in the claims. 

Claim 3 recites the limitation “the delivery device.” There is insufficient antecedent basis for this limitation in the claims. 

Claim 11 recites the limitation “the unallocated item” in the “receive an instruction” limitation. There is insufficient antecedent basis for this limitation in the claims. 

Claim 12 recites the limitation “the set of parcels” in the “create” limitation. There is insufficient antecedent basis for this limitation in the claims. 

Claim 19 recites the limitation “the unallocated item” in the “receive, from the carrier server...” limitation. There is insufficient antecedent basis for this limitation in the claims. 

Claims 2 – 10, 12 – 18, & 20 depend on claims 1, 11, & 19 and are also rejected for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite (claim 1) “acquiring at least one dimension of each parcel,” “create a loading record for a delivery vehicle indicative of one or more allocated parcels of the set of parcels, wherein each of the one or more allocated parcels has a target delivery location within a geographic area,” “determine a remaining space in the delivery vehicle based at least in part on the at least one dimension of each of the allocated parcels,” “identify at least one unallocated parcel of the set of parcels that would fit within the remaining space, wherein the unallocated parcel lacks a target delivery location,” “instruct loading of the unallocated parcel onto the delivery vehicle,” “receive, after the unallocated parcel is loaded onto the delivery vehicle, a purchase request for the unallocated item having a target delivery location within the geographic area,” and “instruct delivery of the unallocated item to the target delivery location of the purchase request” / (claim 11) “the unallocated parcel was loaded into the delivery vehicle absent a target delivery location,” “receive an instruction to deliver the unallocated item while the delivery vehicle is dispatched in a geographic area,” “receive a target delivery location for the unallocated item in the geographic area,” and “instruct a driver to deliver the unallocated item to the target delivery location” / (claim 19) “receive… an instruction to deliver the unallocated item while the delivery vehicle is in a geographic area,” “receive a target delivery location for the unallocated item in the geographic area,” and “instruct a driver to affix the label and deliver the unallocated item to the target delivery location.”

	2A Prong 1: The limitations of “(claim 1) “acquiring at least one dimension of each parcel,” “create a loading record for a delivery vehicle indicative of one or more allocated parcels of the set of parcels, wherein each of the one or more allocated parcels has a target delivery location within a geographic area,” “determine a remaining space in the delivery vehicle based at least in part on the at least one dimension of each of the allocated parcels,” “identify at least one unallocated parcel of the set of parcels that would fit within the remaining space, wherein the unallocated parcel lacks a target delivery location,” “instruct loading of the unallocated parcel onto the delivery vehicle,” “receive, after the unallocated parcel is loaded onto the delivery vehicle, a purchase request for the unallocated item having a target delivery location within the geographic area,” and “instruct delivery of the unallocated item to the target delivery location of the purchase request” / (claim 11) “the unallocated parcel was loaded into the delivery vehicle absent a target delivery location,” “receive an instruction to deliver the unallocated item while the delivery vehicle is dispatched in a geographic area,” “receive a target delivery location for the unallocated item in the geographic area,” and “instruct a driver to deliver the unallocated item to the target delivery location” / (claim 19) “receive… an instruction to deliver the unallocated item while the delivery vehicle is in a geographic area,” “receive a target delivery location for the unallocated item in the geographic area,” and “instruct a driver to affix the label and deliver the unallocated item to the target delivery location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components. That is, other than reciting “processor” and “server” configured to implement the method, nothing in the claim element precludes the steps from being performed in a commercial interaction. For example, but for the “processor” and “server” language in the context of this claim encompasses loading items in the excess capacity of a vehicle and delivering the item to addresses of customers each time an order is received for one of the items. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “processor” and “server” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parcel,” “delivery vehicle,” “delivery location,” “geographic area,” “remaining space,” “label,” and “driver” in independent claims are recited at a high level of generality and merely limit the field of use to the shipping industry, and thus do not amount to significantly more. The additional elements of “a dimensional scanner for acquiring at least one dimension of each parcel of a set of parcels,” “a printer that is configured to be placed into a delivery vehicle for printing a label,” “a processor communicatively coupled with the printer,” “instruct the printer to print a label indicative of the target delivery location,” and “a location element configured to determine a current location” are merely generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Furthermore, the functionality of “send an indication of the current location to a carrier server” is extrasolution activity that is appended to the abstract idea and does not amount to significantly more (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processor” and “server” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, additional elements of “parcel,” “delivery vehicle,” “delivery location,” “geographic area,” “remaining space,” “label,” and “driver” in independent claims are recited at a high level of generality and merely limit the field of use to the shipping industry, and thus do not amount to significantly more. The additional functions of “a dimensional scanner for acquiring at least one dimension of each parcel of a set of parcels,” “a printer that is configured to be placed into a delivery vehicle for printing a label,” “a processor communicatively coupled with the printer,” “instruct the printer to print a label indicative of the target delivery location,” and “a location element configured to determine a current location” is merely generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Additionally, the extrasolution functionality of “send an indication of the current location to a carrier server” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: Receiving or transmitting data over a network), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 10, 12 – 18, & 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “memory,” “computing device,” “delivery device,” and “processor” are recited at a high level of generality and perform generic computer functions routinely used in computer environments. Generic computer components recited as performing generic computing functions amount to no more than implementing the abstract idea within a particular computer-based environment. Additionally, the extrasolution functionality of storing information in memory in claim 2, and the data transmissions in claim 3, 4, 9 – 10, & 15, 17 – 18, & 20, has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: storing information in memory, electronic recordkeeping, and receiving or transmitting data over a network), and thus do not amount to significantly more. The additional functions associated with “dimensional scanner” in claim 14, “a location element” that determines “a current location of the computing device” in claims 4 & 15, and the printing-related elements of claims 5 & 6, merely generally link the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  The additional elements of “delivery vehicle,” “geographic area,” “label,” “driver,” “delivery location,” “parcels,” and “item” in dependent claims are recited at a high level of generality and merely limit the field of use of the judicial exception to the shipping industry. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity and devices, thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 & 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 20120323645 A1), in view of Nel (US 20030036935 A1), in view of Rademaker (US 20120030133 A1).

As per claim 1, Spiegel discloses system comprising:

Regarding the following limitation, Spiegel, in [0037] disclose that personnel scan packages at various points in the fulfillment process, but does not appear to explicitly disclose what is taught by Nel:

	• a dimensional scanner for acquiring at least one dimension of each parcel of a set of parcels ([0050], each package is scanned to acquire the dimensions of packages as they are loaded into a delivery vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nel in the invention of Spiegel with the motivation to “readily fill any excess capacity that they have at any particular time,” as evidenced by Nel ([0008]).

Regarding the following limitation, 

	• a processor that is configured to: create a loading record for a delivery vehicle indicative of one or more allocated parcels of the set of parcels, wherein each of the one or more allocated parcels has a target delivery location within a geographic area,

Spiegel, in [0101] – [0104], discloses a processor configured to implemented the steps of the invention. Spiegel, in [0080], discloses that after “non-speculative packages” packages are loaded onto a vehicle, that the vehicle may have excess spare capacity for additional “speculative shipment” packages to be loaded. As per [0030], [0032] & [0045], “speculatively shipped” package refer to packages shipped without specifying a target delivery location, while non-speculative packages are addressed conventionally to target delivery locations.

To the extent to which Spiegel does not appear to explicitly disclose creating a loading record for a delivery vehicle indicative of one or more allocated parcels of the set of parcels, Rademaker teaches this element in [0043] – [0044], noting that “upon receiving notification that a package has been loaded on a delivery vehicle, the package tracking engine 510 stores a record within the package information data store 514 indicating that the package was loaded on the delivery vehicle,” which is performed for each package on a delivery route for the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the invention of Spiegel / Nel with the motivation to track current locations of packages, as evidenced by Rademaker ([0043]).

Regarding the following limitation, 

	• determine a remaining space in the delivery vehicle based at least in part on the at least one dimension of each of the allocated parcels from the dimensional scanner,

Spiegel, in [0080], discloses that “a vehicle may have free space for packages remaining after being loaded with non-speculative packages 260” for items recommended for speculative shipment, but does not appear to explicitly disclose calculating the remaining space. However, Nel teaches this functionality. For example, see [0050] of Nel, noting that the reserved space of items loaded onto a container is determined by scanning each item to acquire the dimensional data of each item. The predicted total volume of the scanned items, along with the known container size, are used to calculate the amount of excess capacity of the container. Thus, the volume of reserved space of the loaded items for the delivery vehicle is computed and used to determine remaining unused space in the container. As per at least [0008] & [0026], this excess capacity is calculated for a specific vehicle using its “route information” to “fill any excess capacity that it may have at any particular time” (i.e., “at the time period”), and as per [0047], “the projection of available carrier capacity may be computed” for a subset of mobile carrier entities “at one or more times within the pick-up time window specified for the job” using their “current mobile carrier destinations” along their current routes. Rationale to combine Nel persists.

Regarding the following limitation,

	• identify at least one unallocated parcel of the set of parcels that would fit within the remaining space, wherein the unallocated parcel lacks a target delivery location, 

Spiegel discloses that items are identified and selected for speculative shipment based on predicted customer demand for the items in each area in [0074] – [0075], [0078] – [0080], & [0082] – [0084]. As per [0080], identified speculatively shipped (i.e., unallocated) items are loaded onto a vehicle that has space remaining to fit “packages 260 for which forecasting model 420 has initially advised speculative shipment.” As per [0030], [0032] & [0045], “speculatively shipped” (i.e., unallocated) package refer to packages shipped without specifying a target delivery location. To the extent to which Spiegel does not appear to explicitly disclose determining that one of the additional unallocated packages would fit within the remaining space, Nel teaches matching a new freight haulage job item having a specific volume capacity required to a vehicle having adequate excess capacity, and thus selecting items that will fit in the remaining vehicle space in [0007] – [0008], [0040] – [0041], [0047], [0049]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nel in the invention of Spiegel / Nel / Rademaker with the motivation to enable the system to “automatically matching freight haulage jobs to excess capacity in real time,” as evidenced by Nel ([0008])

Spiegel further discloses:

	• instruct loading of the unallocated parcel onto the delivery vehicle ([0080], the system can “advise that such packages 260 be added to the partially-loaded vehicle for speculative shipment.”);

	• receive, after the unallocated parcel is loaded onto the delivery vehicle, a purchase request for the unallocated item having a target delivery location within the geographic area ([0039] & [0066], receiving a purchase order for a speculatively shipped item which is satisfiable by “a closest-proximity one of the order-satisfying speculatively shipped packages 260.” As per [0040] & [0045], the speculatively shipped item that satisfies an order is located in an a particular a zip code and within a vehicle of a of a delivery route.);

	• instruct delivery of the unallocated item to the target delivery location of the purchase request ([0041] – [0042], conveying a delivery address for the purchaser of the item which, as per [0045] & [0067], is sent to the delivery vehicle as an instruction to delivery the item to the received target address.). 

As per claim 2, Spiegel / Nel / Rademaker disclose the limitation of claim 1. Regarding the following limitation,

	• a memory configured to store the at least one dimension and the loading record,

Spiegel, in [0036], discloses storing information in memory about packages that are shipped from a fulfillment center. To the extent to which Spiegel does not disclose storing a package dimension, Nel, in [0050], teaches that item information includes the dimensions of an item. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the item dimension information as in Nel in the stored item information of Spiegel with the motivation to enable the system to enable the automatic matching of freight haulage jobs to excess capacity in real time, as evidenced by Nel ([0008])

To the extent to which Spiegel does not disclose storing the loading record, Rademaker, in [0043] – [0044], teaches this element. Rationale to combine Rademaker persists.

As per claim 3, Spiegel / Nel / Rademaker disclose the limitation of claim 1. Spiegel further discloses:

	• a computing device associated with the delivery device, wherein the computing device is configured to receive the instruction to deliver the unallocated item while the delivery vehicle is in the geographic area ([0045] & [0067], transmitting an address of a customer for an unallocated item to a driver’s device.).

As per claim 4, Spiegel / Nel / Rademaker disclose the limitation of claim 3. Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• a location element associated with the computing device of the delivery vehicle, wherein the location element determines a current location of the computing device, wherein the computing device is configured to send information indicative of the current location to the processor ([0064], “the location of the delivery vehicle 306 may be determined by the vehicle interface device 524 via a suitable locating technology, such as GPS, GSM network locating, dead reckoning, and the like. This location may then be transmitted by the vehicle interface device 524 to the delivery interface layer 518.” As per [0030] & [0034], delivery interface layer 518 is a part of the central server computing system.  Rationale to combine Rademaker persists.

As per claim 5, Spiegel / Nel / Rademaker disclose the limitation of claim 3. Spiegel further discloses:

	• a printer configured to print a label for the unallocated item while the delivery vehicle is in the geographic area ([0067], printing a delivery label for an item which is currently en-route in a delivery vehicle.).

As per claim 6, Spiegel / Nel / Rademaker disclose the limitation of claim 5. Spiegel further discloses:

	• wherein the printer is associated with the computing device of the delivery vehicle ([0067], printing a delivery label for an item which is currently en-route in a delivery vehicle, which is associated with a cellular phone of a delivery driver of the vehicle as per [0045].).

As per claim 8, Spiegel / Nel / Rademaker disclose the limitation of claim 6. Spiegel further discloses:

	• wherein the computing device presents an instruction to the driver to deliver the unallocated item to the target delivery location of the unallocated item ([0045], “assignment of a late-selected delivery address to a speculatively shipped package 260 need not take place at a hub, but may instead occur during the "last mile" of delivery (e.g., during transit of a package 260 on a local delivery route)… a complete delivery address may be specified in transit, for example by transmitting the delivery address from hub 120 to a delivery vehicle using radio, satellite, cellular phone, cellular text messaging or another suitable communication technology. For example, a delivery vehicle driver may be instructed to deliver a speculatively shipped package 260 having a particular unique identifier to a delivery address received while in transit.”).

As per claim 9, Spiegel / Nel / Rademaker disclose the limitation of claim 3. Spiegel further discloses:

	• wherein the computing device is configured to receive an indication of delivery of the unallocated item at the target delivery location of the unallocated item ([0045], the driver computing device receives an indication to deliver an unallocated item to “the delivery address” that is received from “hub 120.”).

As per claim 10, Spiegel / Nel / Rademaker disclose the limitation of claim 9. Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• wherein the computing device is configured to transmit delivery data to the processor to reflect delivery of the unallocated item ([0099] – [0100], delivery confirmation data transmitted to the package tracking engine 510 of the server from the courier device. Also see [0030] & [0044], noting that the delivery routing system 500 comprises package tracking engine 510.) Rationale to combine Rademaker persists.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel / Nel / Rademaker in view of Lewis (US 9477888 B1).

As per claim 7, Spiegel / Nel / Rademaker disclose the limitation of claim 6. Regarding the following limitation, Spiegel, in [0045], discloses that “a delivery vehicle driver may be instructed to deliver a speculatively shipped package 260 having a particular unique identifier to a delivery address received while in transit. The delivery address may be indicated to the driver via a communications device and… a label or other delivery address indication may be applied prior to delivery.” To the extent to which Spiegel does not appear to explicitly disclose the displaying an instruction to apply the label on the driver device, Lewis teaches:

	• wherein the computing device presents an instruction to a driver to affix the label to the unallocated item (See Fig. 6C & C 16, L 18 – 28, noting displaying an instruction to apply a shipping label at a particular location on an item.).

One of ordinary skill in the art would have recognized that applying the known technique of presenting an instruction to a driver to affix a label to an item as in Lewis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lewis to the teachings of Spiegel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying capabilities. Further, applying the presentation of an instruction to a driver to affix a label to an item to Spiegel with the driver’s user device, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a driver to be informed that a shipping label is necessary for delivery of an item to a particular address.

Claims 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 20120323645 A1), in view of Barron et al. (US 20130091070 A1).

As per claim 11, Spiegel discloses system comprising:

	• a printer that is configured to be placed into a delivery vehicle for printing a label for an unallocated parcel while the delivery vehicle is dispatched, wherein the unallocated parcel was loaded into the delivery vehicle absent a target delivery location ([0043] & [0067], printing a delivery label for an item which is currently en-route in a delivery vehicle. Unallocated items, as per [0080], are identified for speculative shipment and are loaded onto a vehicle that has space remaining to fit “packages 260 for which forecasting model 420 has initially advised speculative shipment.” As per [0030] &  [0032], “speculatively shipped” (i.e., unallocated) package refer to packages shipped without specifying a target delivery location., and as per [0045], the driver computing device receives an indication to deliver an unallocated item to “the delivery address”),

	• and a processor communicatively… configured to: receive an instruction to deliver the unallocated item while the delivery vehicle is dispatched in a geographic area, receive a target delivery location for the unallocated item in the geographic area, instruct the printer to print a label indicative of the target delivery location, and instruct a driver to deliver the unallocated item to the target delivery location ([0041] – [0042], conveying a delivery address for the purchaser of the item which, as per [0045] & [0067], is sent to the delivery vehicle and the driver is instructed to deliver the item to the received target address. As per [0043] & [0067], the printer prints a label comprising the delivery address.).

Spiegel, as stated above, discloses wherein a printer on a delivery vehicle prints a shipping label while the vehicle is en-route, and that the driver has a computing device. To the extent to which Spiegel does not appear to explicitly disclose wherein the processor is communicatively coupled with the printer, Barron, in Fig. 1 & [0016], teaches a courier with a mobile system comprising “device 48 and a printer 49” which are communicatively coupled. Also see claims 1 – 2, and [0009], [0027] – [0028], & [0031], noting that the mobile printer is used by the courier to print invoices and coupons for recipients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the communications link between a courier computing device and printer as in Barron in the delivery system of Spiegel with the motivation to produce any transaction document (such as a delivery label), as evidenced by Barron ([0010]).

As per claim 17, Spiegel / Barron disclose the limitations of claim 11. Spiegel further discloses:

	• wherein the processor is configured to receive an indication of delivery of the unallocated item at the target delivery location of the unallocated item ([0045], the driver computing device receives an indication to deliver an unallocated item to “the delivery address” that is received from “hub 120.”).

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 20120323645 A1), in view of Barron et al. (US 20130091070 A1), in view of Rademaker (US 20120030133 A1), in view of Nel (US 20030036935 A1).

As per claim 12, Spiegel / Barron disclose the limitations of claim 11. Spiegel further discloses a carrier server ([0033] & [0101] – [0102], computer system 210). To the extent to which Spiegel does not appear to explicitly disclose wherein the server is configured to perform the following limitation, Rademaker teaches:

	• create a loading record for the delivery vehicle indicative of one or more allocated parcels of the set of parcels (See [0043] – [0044], noting that “upon receiving notification that a package has been loaded on a delivery vehicle, the package tracking engine 510 stores a record within the package information data store 514 indicating that the package was loaded on the delivery vehicle,” which is performed for each package on a delivery route for the vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the invention of Spiegel / Barron with the motivation to track current locations of packages, as evidenced by Rademaker ([0043]).

Spiegel further discloses:

	• wherein each of the allocated parcels has a target delivery location within the geographic area (See [0080], noting that after “non-speculative packages” packages are loaded onto a vehicle, that the vehicle may have excess spare capacity for additional “speculative shipment” packages to be loaded. As per [0030], [0032] & [0045], “speculatively shipped” package refer to packages shipped without specifying a target delivery location, while non-speculative packages are addressed conventionally to target delivery locations.

Regarding the following limitation, 

	• determine a remaining space in the delivery vehicle based at least in part on at least one dimension of the one or more allocated parcels,

Spiegel, in [0080], discloses that “a vehicle may have free space for packages remaining after being loaded with non-speculative packages 260” for items recommended for speculative shipment, but does not appear to explicitly disclose calculating the remaining space. However, Nel teaches this functionality. For example, see [0050] of Nel, noting that the reserved space of items loaded onto a container is determined by scanning each item to acquire the dimensional data of each item. The predicted total volume of the scanned items, along with the known container size, are used to calculate the amount of excess capacity of the container. Thus, the volume of reserved space of the loaded items for the delivery vehicle is computed and used to determine remaining unused space in the container. As per at least [0008] & [0026], this excess capacity is calculated for a specific vehicle using its “route information” to “fill any excess capacity that it may have at any particular time” (i.e., “at the time period”), and as per [0047], “the projection of available carrier capacity may be computed” for a subset of mobile carrier entities “at one or more times within the pick-up time window specified for the job” using their “current mobile carrier destinations” along their current routes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nel in the invention of Spiegel / Barron / Rademaker with the motivation to “readily fill any excess capacity that they have at any particular time,” as evidenced by Nel ([0008]).

Regarding the following limitation,

	• identify at least one unallocated parcel of the set of parcels that would fit within the remaining space, 

Spiegel discloses that items are identified and selected for speculative shipment based on predicted customer demand for the items in each area in [0074] – [0075], [0078] – [0080], & [0082] – [0084]. As per [0080], identified speculatively shipped (i.e., unallocated) items are loaded onto a vehicle that has space remaining to fit “packages 260 for which forecasting model 420 has initially advised speculative shipment.” As per [0030], [0032] & [0045], “speculatively shipped” (i.e., unallocated) package refer to packages shipped without specifying a target delivery location. To the extent to which Spiegel does not appear to explicitly disclose determining that one of the additional unallocated packages would fit within the remaining space, Nel teaches matching a new freight haulage job item having a specific volume capacity required to a vehicle having adequate excess capacity in [0007] – [0008], [0040] – [0041], [0047], [0049]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nel in the invention of Spiegel / Barron / Rademaker / Nel with the motivation to enable the system to “automatically matching freight haulage jobs to excess capacity in real time,” as evidenced by Nel ([0008])

Spiegel further discloses:

	• instruct loading of the unallocated parcel onto the delivery vehicle ([0080], the system can “advise that such packages 260 be added to the partially-loaded vehicle for speculative shipment.”).

As per claim 13, Spiegel / Barron / Rademaker / Nel disclose the limitation of claim 12. Spiegel further discloses:

	• receive, after the unallocated parcel is loaded onto the delivery vehicle, a purchase request for the unallocated item having a target delivery location within the geographic area ([0039] & [0066], receiving a purchase order for a speculatively shipped item which is satisfiable by “a closest-proximity one of the order-satisfying speculatively shipped packages 260.” As per [0040] & [0045], the speculatively shipped item that satisfies an order is located in an a particular a zip code and within a vehicle of a of a delivery route.);

	• instruct delivery of the unallocated item to the target delivery location of the purchase request ([0041] – [0042], conveying a delivery address for the purchaser of the item which, as per [0045] & [0067], is sent to the delivery vehicle as an instruction to delivery the item to the received target address.). 

As per claim 14, Spiegel / Barron / Rademaker / Nel disclose the limitation of claim 12. Regarding the following limitation, Spiegel, in [0037] disclose that personnel scan packages at various points in the fulfillment process, but does not appear to explicitly disclose what is taught by Nel:

	• a dimensional scanner for acquiring at least one dimension of each parcel of a set of parcels ([0050], each package is scanned to acquire the dimensions of packages as they are loaded into a delivery vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Nel in the invention of Spiegel with the motivation to “readily fill any excess capacity that they have at any particular time,” as evidenced by Nel ([0008]).

Claims 15, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 20120323645 A1), in view of Barron et al. (US 20130091070 A1), in view of Rademaker (US 20120030133 A1),

As per claim 15, Spiegel / Barron disclose the limitation of claim 11. Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• a location element associated with the processor, wherein the location element determines a current location, wherein the processor is further configured to send information indicative of the current location to the carrier server ([0064], “the location of the delivery vehicle 306 may be determined by the vehicle interface device 524 via a suitable locating technology, such as GPS, GSM network locating, dead reckoning, and the like. This location may then be transmitted by the vehicle interface device 524 to the delivery interface layer 518.” As per [0030] & [0034], delivery interface layer 518 is a part of the central server computing system.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the invention of Spiegel / Barron with the motivation to track current locations of packages, as evidenced by Rademaker ([0043])

As per claim 18, Spiegel / Barron disclose the limitation of claim 17. Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• wherein the computing device is configured to transmit delivery data to the processor to reflect delivery of the unallocated item ([0099] – [0100], delivery confirmation data transmitted to the package tracking engine 510 of the server from the courier device. Also see [0030] & [0044], noting that the delivery routing system 500 comprises package tracking engine 510.) Rationale to combine Rademaker persists.

As per claim 20, Spiegel / Barron disclose the limitation of claim 11. Spiegel further discloses wherein the processor is further configured to: 

	• receive an indication of delivery of the unallocated item at the target delivery location of the unallocated item ([0045], the driver computing device receives an indication to deliver an unallocated item to “the delivery address” that is received from “hub 120.”).

Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• transmit delivery data to the carrier server to reflect delivery of the unallocated item ([0099] – [0100], delivery confirmation data transmitted to the package tracking engine 510 of the server from the courier device. Also see [0030] & [0044], noting that the delivery routing system 500 comprises package tracking engine 510.) Rationale to combine Rademaker persists.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel / Barron in view of Lewis (US 9477888 B1).

As per claim 16, Spiegel / Barron disclose the limitation of claim 11. Regarding the following limitation, Spiegel, in [0045], discloses that “a delivery vehicle driver may be instructed to deliver a speculatively shipped package 260 having a particular unique identifier to a delivery address received while in transit. The delivery address may be indicated to the driver via a communications device and… a label or other delivery address indication may be applied prior to delivery.” To the extent to which Spiegel does not appear to explicitly disclose the displaying an instruction to apply the label on the driver device, Lewis teaches:

	• wherein the computing device presents an instruction to a driver to affix the label to the unallocated item (See Fig. 6C & C 16, L 18 – 28, noting displaying an instruction to apply a shipping label at a particular location on an item.).

One of ordinary skill in the art would have recognized that applying the known technique of presenting an instruction to a driver to affix a label to an item as in Lewis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lewis to the teachings of Spiegel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying capabilities. Further, applying the presentation of an instruction to a driver to affix a label to an item to Spiegel with the driver’s user device, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a driver to be informed that a shipping label is necessary for delivery of an item to a particular address.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 20120323645 A1), in view of Rademaker (US 20120030133 A1), in view of Barron et al. (US 20130091070 A1), in view of Lewis (US 9477888 B1).

As per claim 19, Spiegel discloses system comprising:

	• a printer that is configured to be placed into a delivery vehicle for printing a label for an unallocated parcel while the delivery vehicle is dispatched, wherein the unallocated parcel was loaded into the delivery vehicle absent a target delivery location ([0043] & [0067], printing a delivery label for an item which is currently en-route in a delivery vehicle. Unallocated items, as per [0080], are identified for speculative shipment and are loaded onto a vehicle that has space remaining to fit “packages 260 for which forecasting model 420 has initially advised speculative shipment.” As per [0030] & [0032], “speculatively shipped” (i.e., unallocated) package refer to packages shipped without specifying a target delivery location., and as per [0045], the driver computing device receives an indication to deliver an unallocated item to “the delivery address”).

Regarding the following limitation, Spiegel, in [0045], discloses that a delivery vehicle device may be a cellular phone. To the extent to which Spiegel does not appear to explicitly disclose the following, Rademaker teaches:

	• a location element configured to determine a current location; …and the location element configured to: send an indication of the current location to a carrier server ([0064], “the location of the delivery vehicle 306 may be determined by the vehicle interface device 524 via a suitable locating technology, such as GPS, GSM network locating, dead reckoning, and the like. This location may then be transmitted by the vehicle interface device 524 to the delivery interface layer 518.” As per [0030] & [0034], delivery interface layer 518 is a part of the central server computing system.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the invention of Spiegel with the motivation to track current locations of packages, as evidenced by Rademaker ([0043]).

Spiegel, as stated above, discloses wherein a printer on a delivery vehicle prints a shipping label while the vehicle is en-route, and that the driver has a computing device. To the extent to which Spiegel does not appear to explicitly disclose wherein the processor is communicatively coupled with the printer, Barron, in Fig. 1 & [0016], teaches a courier with a mobile system comprising “device 48 and a printer 49” which are communicatively coupled. Also see claims 1 – 2, and [0009], [0027] – [0028], & [0031], noting that the mobile printer is used by the courier to print invoices and coupons for recipients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the communications link between a courier computing device and printer as in Barron in the delivery system of Spiegel / Rademaker with the motivation to produce any transaction document (such as a delivery label), as evidenced by Barron ([0010]).

Spiegel further discloses:

	• receive, from the carrier server, an instruction to deliver the unallocated item while the delivery vehicle is in a geographic area, receive a target delivery location for the unallocated item in the geographic area, instruct the printer to print a label indicative of the target delivery location, and instruct a driver to… deliver the unallocated item to the target delivery location ([0041] – [0042], conveying a delivery address for the purchaser of the item which, as per [0045] & [0067], is sent to the delivery vehicle and the driver is instructed to deliver the item to the received target address. As per [0043] & [0067], the printer prints a label comprising the delivery address.).

Regarding the following limitation, Spiegel, in [0045], discloses that “a delivery vehicle driver may be instructed to deliver a speculatively shipped package 260 having a particular unique identifier to a delivery address received while in transit. The delivery address may be indicated to the driver via a communications device and… a label or other delivery address indication may be applied prior to delivery.” To the extent to which Spiegel does not appear to explicitly disclose the displaying an instruction to apply the label on the driver device, Lewis teaches:

	• instruct a driver to affix the label (See Fig. 6C & C 16, L 18 – 28, noting displaying an instruction to apply a shipping label at a particular location on an item.).

One of ordinary skill in the art would have recognized that applying the known technique of presenting an instruction to a driver to affix a label to an item as in Lewis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lewis to the teachings of Spiegel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying capabilities. Further, applying the presentation of an instruction to a driver to affix a label to an item to Spiegel with the driver’s user device, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a driver to be informed that a shipping label is necessary for delivery of an item to a particular address.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628